Opinion issued May 18, 2021




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-21-00180-CV
                            ———————————
                  IN RE SAN JACINTO COLLEGE, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      On April 12, 2021, relator, San Jacinto College, filed a petition for writ of

mandamus. On April 29, relator filed a letter requesting that we dismiss this original

proceeding as moot because the underlying suit has been non-suited.*




*
      The underlying case is Elia Bolton, Individually and on behalf of The Estate of
      Charlie S. Bolton, Deceased v. v. San Jacinto College, cause number 2021-10543,
      pending in the 165th District Court of Harris County, Texas, the Honorable Ursula
      A. Hall presiding.
      Accordingly, we grant relator’s request and dismiss this original proceeding

as moot. See TEX. R. APP. P. 52.8(a). We dismiss any pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Goodman and Farris.




                                        2